Exhibit 10.7

 

FLUSHING BANK

SPECIFIED OFFICER

CHANGE IN CONTROL SEVERANCE POLICY

(AS AMENDED EFFECTIVE JANUARY 1, 2016)

1.Term; Policy Effectiveness.

 

(a)           This Policy shall apply to each employee at the level of Senior
Vice President or above in good standing of Flushing Bank (the “Bank”) (and to
each employee at the level of Assistant Vice President or above in good standing
of the Bank who was a participant in this Policy as in effect immediately prior
to July 28, 2015) who is not party to an employment agreement with the Bank (an
“Employee”) for the period that both (i) such Employee is employed as such and
(ii) this Policy is in effect in accordance with Section 1(b) below
(conjunctively, the “Term”); provided that if prior to January 1, 2009 such
Employee is party to a written Special Termination Agreement with the Company,
then the term (without renewal) of such agreement shall continue in full force
and effect until terminated in accordance with the terms thereof and the Term
hereof, if applicable, for such Employee shall commence immediately upon such
termination; and provided further that, notwithstanding the provisions of
Section 1(b), the Term shall continue for such Employee for a period of two
years following a Change in Control (as defined in Section 2(b) below) that
otherwise occurs during the Term.

 

(b)          This Policy, as amended effective January 1, 2016, shall remain in
effect through January 1, 2017, and such effectiveness shall be automatically
renewed for an additional one year period on January 1st, 2017 and on each
succeeding January 1st thereafter, unless the Board of Directors or any officer
of the Bank, acting upon the authority thereof, shall resolve to not renew the
Policy as of the next such January 1st; provided that such resolution is adopted
prior to such anniversary date and the participants under the Policy are
notified of such non-renewal within 60 days after such anniversary date.

 

(c)           Upon the expiration of the Term, all rights, benefits and
obligations of Flushing Bank (the “Bank”) and Flushing Financial Corporation
(the “Holding Company”) hereunder shall terminate.

 

(d)          Notwithstanding anything in this Policy to the contrary, the
amendments to this Policy that became effective July 28, 2015 shall not apply to
any employee who was covered by this Policy immediately prior to July 28, 2015
(the “Grandfathered Employees”). The rights of the Grandfathered Employees shall
continue to be governed by the terms of the Policy as in effect immediately
prior to July 28, 2015, except that the definition of Change of Control in
Section 2(b) below shall be applied in lieu of the definition of Change of
Control that was in effect immediately prior to July 28, 2015.

 

 
 



2.Definitions.

 

(a)         “Cause” means the Employee’s (i) intentional engagement in dishonest
conduct or willful misconduct, (ii) breach of fiduciary duty involving personal
profit, (iii) insubordination or intentional failure to perform stated duties,
(iv) willful violation of the Bank’s rules and policies and other applicable
laws, rules, or regulations, (v) conviction (including entry of a guilty or nolo
contendere plea) of a felony or any crime involving dishonesty or moral
turpitude, (vi) material breach of any provision of any Bank policy or
employment agreement with the Bank, or (vii) poor performance.

 

(b)         “Change of Control” means:

 

(i)         the acquisition of all or substantially all of the assets of the
Bank or the Holding Company by any person or entity, or by any persons or
entities acting in concert;

 

(ii)        the occurrence of any event if, immediately following such event, a
majority of the members of the Board of Directors of the Bank or the Holding
Company, as the case may be, or of any successor corporation shall consist of
persons other than Current Members, respectively (for these purposes, a “Current
Member” shall mean any member of the Board of Directors of the Bank or the
Holding Company as of the Commencement Date and any successor of a Current
Member whose nomination or election has been approved by a majority of the
Current Members then on the respective Board of Directors);

 

(iii)       the acquisition of beneficial ownership, directly or indirectly (as
provided in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), or
any successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or

 

(iv)      the consummation of a merger or consolidation of the Bank or the
Holding Company with another corporation where the stockholders of the Bank or
the Holding Company, immediately prior to the merger or consolidation, do not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.

 

(c)          “Disability” means termination under circumstances in which the
Employee would qualify for disability benefits under one or more disability
programs maintained by the Holding Company or any subsidiary (including the
Bank) employing the Employee.

 

(d)         “Good Reason” means:

 

 
 



(i)         a reduction by the Holding Company or any subsidiary (including the
Bank) in the Employee’s annual base salary as in effect immediately prior to a
Change of Control; or

 

(ii)        the failure of the Holding Company or any subsidiary (including the
Bank) to maintain the Employee’s principal place of employment within 50 miles
as in effect immediately prior to a Change of Control.

 

3.Severance Benefits.

 

In the event the Employee’s employment with the Holding Company and any of its
subsidiaries (including the Bank) is terminated within two years following a
Change of Control (i) by the Holding Company or any of its subsidiaries
(including the Bank) other than by reason of the death or Disability of the
Employee and other than for Cause, or (ii) by the Employee for Good Reason, the
Bank shall provide and pay to the Employee the following:

 

(a)        the Employee’s earned but unpaid current salary as of the date of
termination, plus an amount representing any accrued but unpaid vacation time,
which amounts shall be paid within thirty days of termination;

 

(b)       the benefits, if any, to which the Employee is entitled as a former
employee under the Holding Company’s and subsidiaries’ (including the Bank’s)
employee benefit plans and programs and compensation plans and programs, which
shall be paid in accordance with the terms of such plans and programs;

 

(c)        continued health and welfare benefits (including group life,
disability, medical and dental benefits), in addition to that provided in
paragraph (b) above, to the extent necessary to provide coverage for the
Employee for the number of months equal to the number of months of salary
payable to the Employee pursuant to paragraph (d) below (the “Severance
Period”). Such benefits shall be provided through the purchase of insurance, and
shall be equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank (or any successor thereof)
as from time to time in effect during the Severance Period. Where the amount of
such benefits is based on salary, they shall be provided to the Employee based
on the highest annual rate of salary achieved by the Employee during the period
of the Employee’s employment with the Bank or its subsidiaries. If the Employee
had dependent coverage in effect at the time of his or her termination of
employment, the Employee shall have the right to elect to continue such
dependent coverage for the Severance Period. The benefits to be provided under
this paragraph (c) shall cease to the extent that in the judgment of the Bank
substantially equivalent benefits are provided to the Employee (and/or his/her
dependents) by a subsequent employer of the Employee, who shall certify a
description thereof to the Bank; and

 

 
 



(d)        within thirty days following the Employee’s termination of
employment, a cash lump sum payment in an amount equal to one month’s salary for
each full year of continuous service completed with the Holding Company or any
of its subsidiaries (including the Bank or any predecessor of the Bank), but in
no event less than 12 months’ salary or more than 18 months’ salary, such salary
to be the greater of the Employee’s salary immediately prior to the Change of
Control or the Employee’s salary at the date of such termination.

 

Notwithstanding the foregoing, the benefits provided to the Employee under this
Section 3 shall be reduced if and to the extent that a nationally recognized
firm of compensation consultants or auditors designated by the Holding Company
or the Bank determines that such reduction will result in a greater net
after-tax benefit to the Employee than the Employee would obtain in the absence
of such reduction, taking into account any excise tax payable by the Employee
under Internal Revenue Code Section 4999.

 

4.No Effect on Employee Benefit Plans or Compensation Programs.

 

Except as expressly provided in this Policy, the termination of the Employee’s
employment, whether by the Holding Company or any of its subsidiaries (including
the Bank) or by the Employee, shall have no effect on the rights and obligations
of the parties hereto under the employee benefit plans or programs or
compensation plans or programs (whether or not employee benefit plans or
programs) that the Holding Company or any subsidiary (including the Bank) may
maintain from time to time.

 

5.No Right to Employment.

 

Nothing in this Policy shall be construed as giving the Employee the right to be
retained in the employment of the Holding Company or any of its subsidiaries
(including the Bank), nor shall it affect the right of the Holding Company or
any of its subsidiaries (including the Bank) to terminate the Employee’s
employment with or without cause.

 

6.Regulatory Action.

 

(a)          Notwithstanding any other provision of this Policy to the contrary,
this Section 6 shall apply at all times, during the Term.

 

(b)          If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank by a notice served under
12 U.S.C. § 1818(e)(3) and (g)(1), the Bank’s obligations to the Employee under
this Policy shall be suspended as of the date of such service unless stayed by
appropriate proceedings. If the charges in such notice are dismissed, the Bank
shall (i) pay the Employee all of the compensation payable under this Policy
that was withheld while the Bank’s obligations under this Policy were so
suspended, and (ii) reinstate in whole any of its obligations to the Employee
which were suspended.

 

 
 



(c)           If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under 12
U.S.C. § 1818(e)(4) or (g)(1), all obligations of the Bank to the Employee under
this Policy shall terminate as of the effective date of the order, other than
vested rights of the parties accrued as of such effective date, which shall not
be affected.

 

(d)          If the Bank is in default (as defined in section 3(x)(1) of the
Federal Deposit Insurance Act (the “FDIA”)), all obligations of the Bank under
this Policy shall terminate as of the date of such default, but this Section
6(d) shall not affect any vested rights of the Employee accrued as of such date
of default.

 

(e)         All obligations of the Bank under this Policy shall be terminated,
except to the extent it is determined that continuation of the Policy is
necessary to the continued operation of the Bank, (i) by the director of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee
(“Director”) at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the FDIA; or (ii) by the Director at the time the Director approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Director to be in an unsafe or unsound condition;
provided, however, that this Section 6(e) shall not affect any vested rights of
the Employee accrued as of such date of termination.

 

(f)          All obligations under this Policy are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable state banking laws.

 

(g)         Notwithstanding any other provision of this Policy to the contrary,
any payments made to the Employee pursuant to this Policy or otherwise are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and
any regulations promulgated thereunder.

 

7.Miscellaneous Provisions.

 

(a)          Successors. This Policy shall inure to the benefit of and be
binding upon the Employee and his legal representatives and the Holding Company
and the Bank, their successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Holding
Company or the Bank may be sold or otherwise transferred.

 

(b)          Waiver. The Waiver by any party of a breach of any provision of
this Policy shall not operate or be construed as a waiver of any subsequent
breach of this Policy.

 

 
 



(c)          Severability. The invalidity or unenforceability of any provision
of this Policy shall not affect the validity or enforceability of any other
provision of this Policy, which shall remain in full force and effect.

 

(d)         Headings and References. The headings of the sections of this Policy
are inserted for convenience only and shall not be deemed to constitute a part
of this Policy.

 

(e)          Entire Policy. This Policy constitutes the entire policy, agreement
and understanding of the parties with respect to the matters contemplated
herein, and supersedes all prior policies, agreements, arrangements and
understandings related to the subject matter hereof.

 

(f)          Amendment or Termination. The Board of Directors of the Bank may
amend or terminate this Policy at any time prior to a Change of Control. This
Policy may not be amended or terminated at any time after a Change of Control in
any manner adverse to the Employee without the consent of such Employee.

 

(g)         Governing Law. This Policy shall be governed by the laws of the
State of New York, without reference to conflicts of law principles.

 

(h)         Withholding. The Employee agrees that the Bank may withhold from any
payment required to be made to the Employee pursuant to this Policy all federal,
state, local and/or other taxes which the Bank determines are required to be
withheld in accordance with applicable statutes and/or regulations in effect
from time to time.

 

8.Guarantee.

 

The Holding Company hereby agrees to guarantee the payment by the Bank of any
benefits and compensation to which the Employee is entitled under this Policy.

 

9.         Compliance with Code Section 409A.

 

(a)         Notwithstanding the provisions of section 3, if the Employee is a
specified employee within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), as determined by the Board in
accordance with the election made by the Bank for determining specified
employees, any amounts payable under sections 3(d) (and any other payments to
which the Employee may be entitled) which constitute “deferred compensation”
within the meaning of Section 409A and which are otherwise scheduled to be paid
during the first six months following the Employee’s termination of employment
(other than any payments that are permitted under Section 409A to be paid within
six months following termination of employment of a specified employee) shall be
suspended until the six-month anniversary of the Employee’s termination of
employment (or the Employee’s death if sooner), at which time all payments that
were suspended shall be paid to the Employee (or his estate) in a lump sum,
together with interest on each suspended payment at the prime rate (as reported
in the Wall Street Journal) from the date of suspension to the date of payment.

 

(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Policy providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A).

 

 
 



(c)          For purposes of Section 409A, each payment under sections 3(d) will
be treated as a separate payment.

 

(d)         It is intended that this Policy comply with the provisions of
Section 409A and the regulations and guidance of general applicability issued
thereunder so as to not subject the Employee to the payment of additional
interest and taxes under Section 409A, and in furtherance of this intent, this
Policy shall be interpreted, operated and administered in a manner consistent
with these intentions.

